DETAILED ACTION 
This Office action has been issued in response to amendment filed June 29, 2021. 
Claims 11, 15-18, 25 and 26 have been amended. Claim 34 is newly presented. Claims 1-10 and 19-21 are canceled. New claim 34 is presented. Currently, claims 1-7 and 9-21 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 11-18 and 22-34 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to 35 USC 101 have been fully considered, but they are not persuasive. Amended claim recited limitations are compare the overall score with a predetermined threshold. The limitations can merely interpreted as collecting and comparing known information, comparing data to determine a risk level or comparing new and stored information and using rules to identify options. Each of the subject matter can be an abstract idea. Further, the claim recited does not clearly recite the practical application of the comparison. Furthermore, the claim recited limitations of indicating wherein a match exist when the threshold is exceeded is incomplete. Merely arguing that each of the step has to be done on a computing device is not persuasive. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action.
Objection
5.	Amended claims 25 and 26 recited “location co-ordinates with a location of an address”. “an occupation with an occupation forming part”. The limitations “a location of an address” and “an occupation forming part” lacks proper antecedent basis issue. It is unclear is a location of an address is different than location co-ordinates, further an occupation forming part is different than comparing an occupation? Appropriate correction is required.      

Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

6.	Claims 11-18 and 22-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 11-18 and 22-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 11-18 and 22-34 is/are directed to the abstract idea of matching separate contact details to a master list of contact details, receiving, generating, representing, weighting, scoring, comparing separate contact details with phone representation, creating overall score, comparing overall score with a predetermined threshold and indicating whether match exist when threshold exceeded etc.  
The limitations of matching separate contact details to a master list of contact details, receiving, generating, representing, weighting, scoring, comparing separate contact details with phone representation, creating overall score, comparing overall score with a predetermined threshold and indicating whether match exist when threshold exceeded etc. is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. That is, other than reciting system, processor, non-transitory computer readable storage medium etc., nothing in the claim element precludes the step from practically being performed in the mind. The limitations of generating community index, a proximity score and the name matching score are generated based on the comparison of the location information and phonetic information to the corresponding information within the master list, weighting  by a name weighting coefficient that is inversely proportional to the generated commonality index is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The subject matter of generating community index, weighting  by a name weighting coefficient that is inversely proportional to the generated commonality index, which encompasses a user can create index certain name when they are common or find name with phone representation when they are common. The indexing subject matter can be reorganize each other with different variable (e.g. name associates with address, zip code etc.) or when they are against each other, finding the value of these variables. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element- a system, processor, non-transitory computer readable medium steps. The system, processor, non-transitory computer readable medium in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 12-16, 22-34 recite an additional limitation, e.g. retrieving, linking name root, name with a surname, generating phonating algorithm, obtaining, generating location matching score, weighting occupation matching score by an occupation matching coefficient, metaphone, address forming, occupational score etc.) which is also directed to collecting, organizing and manipulating of data, which is also directed to mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 11-18 and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 2010/0174725 A1), hereinafter Adams in view of Hassanzadeh et al. (U.S. 2011/0106821 A1), hereinafter Hassanzadeh.
As for claim 11, Adams teaches a method for matching separate contact details to a master list of contact details for a plurality of individuals identified by the contact details in the master list, the method comprising steps of: receiving one or more separate contact details comprising a name; (see abstract, Fig. 5B, [0009], [0010], method of comparing data attributes including comparison of names, in order to find matching names in cells of database);
Generating by a computing device including a hardware processor, a phonetic representation of the name a commonality index for the name, a name matching score indicating similarity between the phonetic representation and the name forming part of the separate contact details in each entry of the master list (see fig. 5B, [0013], attributes are compared each is analyzed to determine if either attribute comprises one or more acronyms which also improve the accuracy of the comparison. A variety of types of comparisons take place between the different tokens, including an exact match where tokens match exactly or a phonetic match where the tokens match phonetically, [0035], [0045], e.g. generated weight to the average information score to generate a normalized index value. This normalized index value then be used to index a table of values to generate a final weight);
and an overall score of the name matching score of all of one or more separate contact details; wherein location information in relation to the name and phonetic information in relation to the name are compared by the hardware processor to corresponding information in the master list, and wherein a proximity score and the name matching score are generated by the hardware processor based on the comparison of the location information and phonetic information to the corresponding information within the master list; weighting the name matching score by a name weighting coefficient that is….to the generated commonality index; and comparing the overall score with a predetermined threshold and indicating, wherein a match exists when the threshold is exceeded (see [0013], [0041], [0044], [0045], lesser weighting of frequently utilized tokens improving the accuracy of the generated weight. Generate an overall weight which then be compared to a threshold to determine if the two records should be linked. Scoring of each of the tokens in turn, be based on the frequency of the occurrence of a token in a data sample. Applying a normalized score to generate a normalized index value, abstract, Fig. 5B, [0009], [0009], [0010]; Also see response to arguments section above).
Adams teaches the claimed invention but does not explicitly teach the limitations of a name weighting coefficient that is inversely proportional. Although, Adams teaches tokens of the name attribute of each record would be compared against one another, using methodologies to match the tokens including if the tokens matched exactly, phonetically, calculating information score (e.g. coefficient) for each name attributes ([0035], [0038]). However, in the same field of endeavor, Hassanzadeh teaches the limitations of a name weighting coefficient that is inversely proportional (see [0034], name of the linkage specification and relation linked, establish algorithm, [0048]-[0050], assign weights to q-gram tokens, an approach similar to the Inverse Document Frequency (IDF) metric in information retrieval used, [0031], [0043]; Also see response to arguments section above).
Adams and Hassanzadeh both references teach features that are directed to generate a weight based on name attribute, tokens of one attribute compared of the other, determining weight for the tokens.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hassanzadeh to incorporate the teaching of Adams for a flexible matching operator that apart from using string similarities and semantic relationships between full record values, use semantic information about all different parts of the value stored in the records. Thus, provides a real world matching and linking scenarios (see Hassanzadeh, [0003]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Adams and Hassanzadeh teach:
further comprising a step of retrieving a name root for a part of the name representing a given name from a table linking name roots to modified forms of the given name (see Adams, [0012]).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Adams and Hassanzadeh teach:
 wherein the commonality index is generated only for a part of the name representing a surname (see Adams, [0004]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Adams and Hassanzadeh teach:
wherein the generating is performed by a phonetic algorithm (see Adams, [0013]).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Adams and Hassanzadeh teach:
wherein the one or more separate contact details comprise an address and further comprising steps of: obtaining location co-ordinates for the address; generating a location matching score; weighting the location matching score by a location weighting coefficient; and generating the overall score from the weighted location and name matching scores (see Adams, [0028]-[0029], [0035]; fig. 5B).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Adams and Hassanzadeh teach:
 wherein the one or more separate contact details comprise an occupation and further comprising steps of: generating an occupation matching score; weighting the occupation matching score by an occupation matching coefficient; and generating the overall score from the weighted occupation and name matching scores (see Adams, [0009], [0031]; Also see, Hassanzadeh, [0050]).
As for claim 17, 
		The limitations therein have substantially the same scope as claim 11 because claim 17 is a system claim for implementing those steps of claim 11. Therefore, claim 17 is rejected for at least the same reasons as claim 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hassanzadeh to incorporate the teaching of Adams for a flexible matching operator that apart from using string similarities and semantic relationships between full record values, use semantic information about all different parts of the value stored in the records. Thus, provides a real world matching and linking scenarios (see Hassanzadeh, [0003]).
As for claim 18, 
		The limitations therein have substantially the same scope as claim 11 because claim 18 is a non-transitory tangible storage medium claim for implementing those steps of claim 11. Therefore, claim 18 is rejected for at least the same reasons as claim 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Hassanzadeh to incorporate the teaching of Adams for a flexible matching operator that apart from using string similarities and semantic relationships between full record values, use semantic information about all different parts of the value stored in the records. Thus, provides a real world matching and linking scenarios (see Hassanzadeh, [0003]).
As to claim 22, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Adams and Hassanzadeh teach:
wherein the phonetic representation of the name is generated using a phonetic algorithm (see Adams, [0013]).
As to claim 23, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Adams and Hassanzadeh teach:
 wherein the phonetic algorithm is Metaphone (see Adams, [0013], [0035]).
As to claim 24, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Adams and Hassanzadeh teach:
wherein the name matching score is generated by comparing the phonetic representation of the name with a name forming part of each entry in the master list (see Adams, [0013], [0035], fig. 5B). 
As to claim 25, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Adams and Hassanzadeh teach:
wherein a location matching score is generated by comparing location co-ordinates with a location of an address forming part of the separate contact details in each entry in the master list (see Adams, [0028]-[0029], [0035]; fig. 5B).
As to claim 26, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Adams and Hassanzadeh teach:
wherein an occupation matching score is generated by comparing an occupation with an occupation forming part of the separate contact details in each entry in the master list (see Adams, [0009], [0031]; Also see, Hassanzadeh, [0050]).
As to claim 34, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Adams and Hassanzadeh teach:
wherein the hardware processor compares occupational data  
Claims 27-31 correspond in scope to claims 13-16 and 22 and are similarly rejected.
Claims 32-33 correspond in scope to claims 15 and 16 and are similarly rejected.
Prior Arts
10.	US 20100250285 A1 teaches plurality of user interfaces to identify records (e.g. name, phonetic representation) and sharing these record, created search index pertaining to the records (e.g. [0080]).
US 9,135,337 A2 teaches names of or more contact items identified, displayed with prefix or suffix, display these records to the viewers (column 2, lines 45-61).
WO 2005/041100 A2 teaches information about user name, address, professional information received, saved with tamestamp and updated in databases ([0013], [0018]).
Additional prior arts: US 2009/077070A1, US 2010/030752 A1 US 2008/319990; WO 03/015342 A1, US 2010/228699, US 2010/106709 A1, US 7356840B1, US 2010/174725, US 2009/077070 A1, US 2011/106821 A1, US 2010/030752 A1, US 2008/319990 each of the references the state of the art at the time of the claimed invention. 
Conclusion
11.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
12.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hossain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154              
8/26/21